DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 03/31/2022. This action is made Final.
B.	Claims 8-21 remain pending.
 
Double Patenting
1.	Claims 8-21 of this application is patentably indistinct from claim 1-7 of Application No.16/510,951. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.



Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 8-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomson, David et al. (US Pub. 2020/0175961), herein referred to as “Thomson”.
 

As for claims 8 and 15, Thomson teaches. A computer system comprising: one or more processors which process program instructions; a memory device connected to said one or more processors; and program instructions residing in said memory device for optimizing training of a cognitive system by receiving a training data set of a type adapted for training the cognitive system (par. 301 the ASR system models in the CA profile 908 may be trained on-the-fly. Training on-the-fly may indicate that the ASR system models are trained on a data sample (e.g., audio and/or text) as it is captured); 

applying a plurality of different data augmentation methods to the training data set to generate a plurality of augmented training data sets (par. 352 collection of multiple collected text/voice transcriptions known as the corpus can be normalized and denormalized to create different sets to train the system); 


with each augmented training data set, training a respective cognitive system
instance, the trained cognitive system instance being associated with a corresponding data augmentation method used to generate the augmented training data set on which the cognitive system instance was trained
  (par. 367-370 training neural networks (cognitive systems) with fused output of different input training data sets of text/voice (augmentation methods) from historical communications); 

validating each trained cognitive systems (neural networks) instance to obtain a validation score (weighted value) each validation score associated with the data augmentation method corresponding to the trained cognitive system instance being validated (par.370-371 validation through error type on the recognized tokens for the data set used for training the model; an ASR system may generate multiple ranked hypotheses for a segment of audio. The tokens may be assigned weights according to each token's appearance in a particular one of the multiple ranked hypotheses (i.e. various degrees of validation). For example, the second-best hypothesis from an n-best list or word position in a word confusion network (“WCN”) may receive a lower weight than the best hypothesis.); 

ranking the plurality of different data augmentation methods according to the validation score of the respectively corresponding to the trained cognitive system instance being validated (par. 417 ranking based upon node weighted score and as mentioned above 370-371 different degrees of ranking the training data); 

selecting an optimum one of the plurality of different data augmentation methods based on said ranking (par. 370 use of rank techniques with weighted score of tokens derived by the system; par. 420-421 selection of node in best path determined through ranked score),; 

and training a final cognitive system instance of the cognitive system using the selected data augmentation method (par. 95, creating a trained final transcription and par. 900 and 905 final score generator is comprised of the final neural network from trained data that was selected to have best validation weighted values to use). 
[0905]
In some embodiments, the final score generator 4712 may be configured to correct the accuracy estimates using estimators, such as the accuracy estimator and multivariate estimator in FIGS. 45 and 46 respectively. The estimators may be trained with recorded audio using the validation and calibration method described above with reference to the environment 4700. An example of an estimator used for this purpose may include a correction factor, determined by subtracting the verified accuracy from the real-time accuracy. When operating in real-time (e.g., not from recorded data), the correction factor may be added to the output of the viewer/editor to determine real-time accuracy.

As for claims 9 and 16, Thomson teaches. The computer system of claim 8 wherein the cognitive system is text-based, and the data augmentation methods include at least dictionary-based text replacement, Word2Vec text generation, sentence paraphrasing, and back-translation (par. 267 use of dictionary as component for model trainer; par. 1007 using Word2Vec, par. 166 sentence summary, par. 1020 measure of language translation) . 

As for claims 10 and 17, Thomson teaches. The computer system of claim 8 wherein the selecting automatically selects one of the data augmentation methods having a highest validation score (par. 337 and 338 item 2 utilization of highest validation score obtain automatically). 

As for claims 11 and 18, Thomson teaches. The computer system of claim 8 wherein the validating includes applying a plurality of different validation tests to a given trained instance to determine a plurality of respective component scores for the given trained instance, and the validation score is a combination of the component scores (Table 3 item H; par. 337 combination of weighted score used to train and optimize the corpus).

As for claims 12 and 19, Thomson teaches. The computer system of claim 11 wherein the validation score is a weighted average of the component scores using respective weights for each validation test (par. 903 - 904 the entire corpus is verified against validated weighted data sets). 

As for claims 13 and 20, Thomson teaches. The computer system of claim 11 wherein the cognitive system is text-based, and the plurality of validation tests (par. 767 lists tests 1- 11 that relate to the syntactic variations, quality, and gain) include at least syntactic variation (par. 767, item 6 processing speech to make it more intelligible), grammatical quality (par. 767, item 7 speech normalization), readability (par. 767 items 1 noise reduction, item 11 noise cancelling), accuracy gain (par. 767 item 9 altering speech rate), and vocabulary gain (par. 767, item 4 gain control)

As for claims14 and 21, Thomson teaches. The computer system of claim 8 wherein the cognitive system is a deep question/answer system, and further comprising: receiving a user query at the final instance of the cognitive system; and providing an answer to the user query using the final instance of the cognitive system (par. 274 the cognitive system functionally can be  used to answer questions from deep learning classification models to output to the user in an answer format via text and/or voice). 

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues that Thomson does not teach “with each augmented training data set, training a respective cognitive system instance, the trained cognitive system instance being associated with a corresponding data augmentation method used to generate the augmented training data set on which the cognitive system instance was trained” and “validating each trained cognitive system instance to obtain a validation score, each validation score associated with the data augmentation method corresponding to the trained cognitive system instance being validated.” 
R1.	Examiner does not agree. Examiner notes that the prior art the claimed language uses different terminology and points that this might lead to a disconnect, yet Thomson teaches the same functionality as currently claimed. 
Thomson teaches in paragraph 352 collection of multiple collected text/voice transcriptions known as the corpus (augmentation methods) that can be normalized and denormalized to create different sets to train the system. 

Thomson teaches in paragraphs 367-370 training neural networks, which is the same as cognitive systems in the claim language, with fused output of different input training data sets of text/voice from historical communications.

Thomson teaches in paragraph 371 validation through error type on the recognized tokens for the data set used for training the model; an ASR system may generate multiple ranked hypotheses for a segment of audio. The tokens may be assigned weights according to each token's appearance in a particular one of the multiple ranked hypotheses (i.e. various degrees of validation). For example, the second-best hypothesis from an n-best list or word position in a word confusion network (“WCN”) may receive a lower weight than the best hypothesis.

Thomson teaches in paragraph 417 ranking based upon node weighted score and as mentioned above 370-371 different degrees of ranking the training data.
ranking (par. 370 use of rank techniques with weighted score of tokens derived by the system; par. 420-421 selection of node in best path determined through ranked score.
 
Finally, Thomson teaches in paragraphs 95, 900 and 905, creating a trained final transcription. A final score generator is comprised of the final neural network from trained data that was selected to have best validation weighted values to use. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 29, 2022